Mr. Presiding Justice Baldwin delivered the opinion of the court. A criminal complaint was filed against plaintiff in error in the Municipal Court of Chicago, charging her with larceny of several small articles of an aggregate value of $2.75 from Bothschild & Company on the 3rd day of July, 1909. About the middle of that month, she waived a jury and was tried before one of the judges of that court, who found her guilty of the charge, and imposed a sentence of imprisonment for one day in the county jail, together with a fine of $4.50 and costs. This judgment and sentence she seeks to reverse in this court, urging, in argument, principally the ground that the evidence fails to sustain the conviction. In the case of People v. Russell, 245 Ill. 268, our Supreme Court held that the offense here charged against plaintiff in error, and of which she was convicted, is an infamous crime, and can only be prosecuted upon indictment by a grand jury. Under this decision, the Municipal Court was without jurisdiction in this case, and, therefore, the judgment must he reversed. Reversed.